— Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered May 19, 2011, dismissing the action pursuant to an order which, inter alia, granted defendants’ motion to strike the complaint, unanimously affirmed, without costs.
The court did not abuse its discretion in dismissing the action based on pro se plaintiff’s pattern of disobeying court orders and failing to provide discovery (see CPLR 3126 [3]; Arts4All, Ltd. v Hancock, 54 AD3d 286, 287 [2008], affd 12 NY3d 846 [2009], cert denied 559 US —, 130 S Ct 1301 [2010]).
We have considered plaintiffs remaining arguments and find them unavailing. In addition, defendants did not appeal from that portion of the court’s prior order denying sanctions, and, in any event, sanctions are unwarranted. Concur — Mazzarelli, J.P., Saxe, DeGrasse, Richter and Abdus-Salaam, JJ.
Motion to compel production of deposition tapes denied.